
	
		III
		111th CONGRESS
		2d Session
		S. RES. 576
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for designation of June
		  30, 2010, as “National ESIGN Day 2010”.
	
	
		Whereas
			 the Electronic Signatures in Global and National Commerce Act (ESIGN) (15
			 U.S.C. 7001 et seq.) was enacted on June 30, 2000, to ensure that a signature,
			 contract, or other record relating to a transaction may not be denied legal
			 effect, validity, or enforceability solely because the signature, contract, or
			 other record is in electronic form;
		Whereas
			 in that Act, Congress directed the Secretary of Commerce to take all actions
			 necessary to eliminate or reduce, to the maximum extent possible, the
			 impediments to commerce in electronic signatures, for the purpose of
			 facilitating the development of interstate and foreign commerce; and
		Whereas
			 June 30, 2010, marks the 10th anniversary of the enactment of ESIGN and would
			 be an appropriate date to designate as “National ESIGN Day 2010”: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the designation of a
			 National ESIGN Day 2010;
			(2)recognizes the contribution made by
			 Congress in the Electronic Signatures in Global and National Commerce Act
			 (ESIGN) (15 U.S.C. 7001 et seq.) to the adoption of modern solutions that keep
			 the United States on the leading technological edge; and
			(3)reaffirms the commitment of the Senate to
			 facilitating interstate and foreign commerce in an increasingly digital
			 world.
			
